Filed 3/11/21 P. v. Cotton CA6
                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H048308
                                                                    (Monterey County
             Plaintiff and Respondent,                               Super. Ct. No. SS012580A)

             v.

 TREANDOUS COTTON,

             Defendant and Appellant.


                                             I.        INTRODUCTION
         In 2003, defendant pleaded no contest to two counts of first degree murder (Pen.
Code, § 187)1 and one count of escape by force or violence (§ 4532, subd. (a)(2)). The trial
court sentenced defendant to two concurrent terms of 25 years to life consecutive to four
years. Defendant was 25 years old when he committed the murders.
         In 2013, section 3051 was enacted to provide “a youth offender parole hearing” for
eligible youth offenders. (See Stats. 2013, ch. 312, § 4.) The California Supreme Court
subsequently held in People v. Franklin (2016) 63 Cal.4th 261, 284 (Franklin) that an
eligible youth offender shall have an opportunity to “make a record of information relevant
to his [or her] eventual youth offender parole hearing.”
         In 2020, defendant filed a motion for a Franklin hearing in the trial court. After
appointing defendant counsel and receiving written opposition from the prosecution, the

         1
             All further statutory references are to the Penal Code unless otherwise indicated.
court denied the motion, finding that too much time had elapsed since defendant committed
his controlling offenses to effectuate Franklin’s evidence-preservation purpose.
       The parties agree that the trial court erred when it denied defendant’s motion for a
Franklin hearing, and we concur. Because defendant is entitled to youth offender parole
hearings under section 3051, he is eligible for Franklin’s evidence-preservation process and
must be given an adequate opportunity for a Franklin hearing. (See In re Cook (2019) 7
Cal.5th 439, 450, 459 (Cook).)
       Accordingly, we will reverse the order and remand the matter for Franklin
proceedings consistent with Cook.
                        II.      PROCEDURAL BACKGROUND2
       In 2003, defendant was charged by amended information with two counts of murder
(§ 187) committed on or about April 18 and May 25, 2000. Defendant was born in
October 1974.
       Defendant pleaded no contest to two counts of first degree murder as well as escape
by force or violence (§ 4532, subd. (a)(2)), as charged in a separate case. The court
sentenced defendant to two concurrent terms of 25 years to life for the murders plus a
consecutive four years for the escape offense. Defendant’s initial parole suitability hearing
is scheduled for May 2024.
       On April 6, 2020, defendant filed a motion for a Franklin hearing. Citing Franklin,
Cook, and section 1203.01, defendant requested the hearing “to establish a record of
relevant ‘youth-related’ mitigating factors for later consideration by the Board of Parole at
his youth offender parole hearing.”
       The prosecution filed written opposition urging the trial court to deny the motion
because a hearing was “not likely to produce fruitful evidence considering the passage of
over twenty years since the commission of the murders.”
       2
        We do not provide a factual summary of the offenses underlying defendant’s
convictions because the facts are not relevant to the issue presented.


                                               2
       The trial court denied the motion, finding that “[t]he purpose of the Franklin hearing
was to essentially assist . . . with youthful offender parole hearings and to gather evidence
while the person was young and still had the evidence available so they wouldn’t have to
wait 20, 30 years to get the evidence.” (Italics added.) The court determined that
Franklin’s purpose “is not applicable to this particular case in that 20 years has passed and
[defendant is] coming up for parole in a few years,” and ruled that “even if eligible, the
Court is not inclined to proceed with a Franklin hearing.” (Italics added.)
                                     III.   DISCUSSION
       Section 3051, subdivision (a)(1) provides that “any prisoner who was 25 years of age
or younger . . . at the time of his or her controlling offense” shall receive “[a] youth offender
parole hearing . . . for the purpose of reviewing the [prisoner’s] parole suitability.”3 At such
a hearing, the parole board “shall give great weight to the diminished culpability of
juveniles as compared to adults, the hallmark features of youth, and any subsequent growth
and increased maturity of the prisoner in accordance with relevant case law.” (§ 4801,
subd. (c).)
       Section 3051 was enacted while the defendant’s direct appeal was pending in
Franklin. (Franklin, supra, 63 Cal.4th at p. 272.) The California Supreme Court found that
sections 3051 and 4801 “contemplate that information regarding the juvenile offender’s
characteristics and circumstances at the time of the offense will be available at a youth
offender parole hearing to facilitate the Board’s consideration. For example, section 3051,
subdivision (f)(2) provides that ‘[f]amily members, friends, school personnel, faith leaders,
and representatives from community-based organizations with knowledge about the
individual before the crime . . . may submit statements for review by the board.’ . . . In
addition, section 3051, subdivision (f)(1) provides that any ‘psychological evaluations and
risk assessment instruments’ used by the Board in assessing growth and maturity ‘shall take

       3
         Subdivision (h) of section 3051 renders certain youth offenders ineligible for youth
offender parole hearings, such as those sentenced under the “Three Strikes” law.

                                                3
into consideration . . . any subsequent growth and increased maturity of the individual.’
Consideration of ‘subsequent growth and increased maturity’ implies the availability of
information about the offender when he was a juvenile.” (Franklin, supra, at pp. 283-284.)
       Because assembling such information was “typically a task more easily done at or
near the time of the juvenile’s offense” (Franklin, supra, 63 Cal.4th at p. 283), the court
remanded the matter to the trial court to give the defendant an opportunity to “put on the
record the kinds of information that sections 3051 and 4801 deem relevant at a youth
offender parole hearing” (id. at p. 284).
       Several years later, the California Supreme Court considered in Cook “whether a
sentenced prisoner whose conviction is final can seek the remedy of evidence
preservation”—that is, a Franklin hearing—“and, if so, by what means.” (Cook, supra, 7
Cal.5th at pp. 446-447.) The court held that “offenders with final convictions may file a
motion in the trial court for that purpose, under the authority of section 1203.01,” which
authorizes a trial court to “generate, collect, and transmit information about the defendant
and the crime to the Department of Corrections and Rehabilitation.” (Id. at p. 447.)
       Importantly, the court observed that “[t]he Legislature’s intent in enacting
sections 3051 and 4801 was ‘ “to establish a parole eligibility mechanism that provides a
person serving a sentence for crimes that he or she committed as a juvenile the opportunity
to obtain release” ’ upon a showing of maturation and rehabilitation. [Citation.] Franklin
authorized postjudgment proceedings to effectuate that intent.” (Cook, supra, 7 Cal.5th at
p. 449.) “ ‘[T]he statutory text makes clear that the Legislature intended youth offender
parole hearings to apply retrospectively, that is, to all eligible youth offenders regardless of
the date of conviction.’ [Citation.] By a parity of reasoning, an evidence preservation
process should apply to all youthful offenders now eligible for such a parole hearing.” (Id.
at p. 450.)
       The parties agree that the trial court erred when it denied defendant a Franklin
hearing, and we concur. Although defendant committed his controlling offenses in 2003, he

                                                4
is entitled to youth offender parole hearings under section 3051 and, thus, is eligible for a
Franklin hearing. (See Cook, supra, 7 Cal.5th at p. 450.)
       The court held in Cook that “an offender entitled to a hearing under sections 3051
and 4801 may seek the remedy of a Franklin proceeding even though the offender’s
sentence is otherwise final,” and recognized that “[s]ome offenders who file these
postjudgment motions in the trial court may have spent a decade or more in prison.” (Cook,
supra, 7 Cal.5th at pp. 451, 459.) Despite that the defendant committed his controlling
offenses in 2007 (id. at p. 447), the court held in 2019 that he could “fil[e] a motion in the
trial court for a Franklin proceeding under the authority of section 1203.01 and today’s
decision” (id. at p. 460; see also People v. Rodriguez (2018) 4 Cal.5th 1123, 1125-1126,
1131 [remanding the matter to give the defendant, who committed his controlling offenses
in 2004, an opportunity for a Franklin hearing]; People v. Lipptrapp (2021) 59 Cal.App.5th
886 [remanding for a Franklin hearing for a defendant who committed his controlling
offenses in 1995]).
       Here, in contrast, the trial court denied defendant a Franklin hearing based solely on
the passage of time, stating that “20 years has passed and [defendant is] coming up for
parole in a few years,” and that “even if eligible, the Court is not inclined to proceed with a
Franklin hearing.” (Italics added.) Under Cook, the passage of time alone is not a proper
basis to deny an eligible defendant a Franklin hearing. (See Cook, supra, 7 Cal.5th at
p. 459.)
       Accordingly, we conclude that the trial court erred when it denied defendant a
Franklin hearing, and we remand the matter for proceedings consistent with Cook.4 (See
Cook, supra, 7 Cal.5th at p. 450.)

       4
          The Attorney General asserts that the trial court could properly deny defendant’s
motion for a Franklin hearing if it determines that the hearing would be an idle act. The
California Supreme Court stated in Cook that “[a]lthough Franklin mandates an opportunity
for evidence preservation, the trial court may ‘exercise its discretion to conduct this process
efficiently, ensuring that the information introduced is relevant, noncumulative, and

                                               5
                                   IV.    DISPOSITION
      The trial court’s June 19, 2020 order denying defendant’s motion for a Franklin
hearing is reversed. The matter is remanded for Franklin proceedings consistent with In re
Cook (2019) 7 Cal.5th 439.




otherwise in accord with the governing rules, statutes, and regulations.’ [Citation.]” (Cook,
supra, 7 Cal.5th at p. 459.) The court also noted that a trial court “may consider whether a
Franklin proceeding is likely to produce fruitful evidence considering such factors as the
passage of time and whether the offender has already benefitted from the factfinding
procedures set forth in section 3051, subdivision (f)(1) and (2) with the assistance of
appointed counsel (§ 3041.7; Cal. Code Regs., tit. 15, § 2256, subd. (c)).” (Ibid.) In
addition, “[t]he court may, for example, require an offer of proof regarding the evidence the
offender seeks to present, so that it can determine whether such evidence is relevant to
youth-related factors and meaningfully adds to the already available record. It may also
determine whether testimony is ‘appropriate’ [citation], or if other types of evidentiary
submissions will suffice.” (Ibid.) Here, however, the trial court did not consider anything
but the passage of time, and there is no indication in the record that defendant has had the
benefit of the factfinding procedures under section 3051, subdivision (f)(1) and (2).

                                              6
                    BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




DANNER, J.




People v. Cotton
H048308